DETAILED ACTION

This action is in response to the arguments and amendments filed on 6/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 19, 27, 29, 37-38 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger et al. (US 2015/0236598).  	Regarding claim 1, Krueger et al. discloses (see fig. 3 and 6) a power supply apparatus comprising: a transformer (300) having a primary winding and a secondary winding (301 and 302); a switching part (304) connected in series to the primary winding of the transformer (304 connected to 301); a feedback unit (312) configured to output a feedback voltage to a primary side (output from 312 to the primary side 301) according to a voltage induced in the secondary winding of the transformer (output from 312 is based on induced voltage in secondary winding of 300); and a control unit (309) configured to perform switching operation of alternately turning on or off the switching part based on the feedback voltage (output from 309 to control 304 based on the output from 312), wherein, the control unit is configured to alternately perform a first control for a predetermined period (see fig. 6, period C to D, which is determined by the value of the feedback voltage) and a second control for a second predetermined period (see fig. 6, period A to B, which is determined by the value of the feedback voltage), wherein the first control is to change a switching frequency of the switching part within a predetermined amount (varying frequency between maximum frequency curve. See paragraph 0040) with reference to a reference switching frequency (variation between C to D in comparison to period ABM, which is constant), and the second control is to set the switching frequency at a predetermined frequency (A to B) so that the predetermined frequency is not changed during the second predetermined period (A to B period which has a constant frequency).   	Regarding claim 17, Krueger et al. discloses (see fig. 3 and 6) that the control unit (309) is configured to perform the first control (output from 309 to control 304) so that the switching frequency is to be changed periodically within the predetermined amount with reference to the reference switching frequency (frequency varied in C to D as compared with ABM constant frequency). 	Regarding claim 19, Krueger et al. discloses (see fig. 3 and 6) that the control unit is configured to set the predetermined frequency to the reference switching frequency in the second control (the constant frequency between A to B is the reference frequency ABM). 	Regarding claim 27, Krueger et al. discloses (see fig. 3 and 6) a power supply apparatus comprising: a transformer (300) having a primary winding and a secondary winding (301 and 302); a switching part (304) connected in series to the primary winding of the transformer (304 connected to 301); a feedback unit (312) configured to output a feedback voltage to a primary side (output from 312 to the primary side 301) according to a voltage induced in the secondary winding of the transformer (output from 312 is based on induced voltage in secondary winding of 300); and a control unit (309) configured to perform switching operation of alternately turning on or off the switching part based on the feedback voltage (output from 309 to control 304 based on the output from 312); wherein, the control unit is configured to alternately perform a first control for a predetermined period (see fig. 6, period C to D, which is determined by the value of the feedback voltage) and a second control for a second predetermined period (see fig. 6, period E to F, which is determined by the value of the feedback voltage), wherein the first control is to change a switching frequency of the switching part within a first predetermined amount (varying frequency between maximum frequency curve in the period of C to D. See paragraph 0040) with reference to a reference switching frequency (variation between C to D in comparison to period ABM, which is constant), and the second control is to change the switching frequency (varying frequency between minimum frequency curve in the period of E to F. See paragraph 0040) within a second predetermined amount less than the first predetermined amount with reference to the reference switching frequency (E to F is less than C to D, in comparison to period ABM wherein the switching frequency is constant).	Regarding claim 29, Krueger et al. discloses (see fig. 3 and 6) that the control unit (309) is configured to perform the first control (output from 309 to control 304) so that the switching frequency is to be changed periodically within the predetermined amount with reference to the reference switching frequency (frequency varied in C to D as compared to ABM) and perform the second control so that the switching frequency is to be changed periodically within the second predetermined amount (varying frequency between minimum frequency curve in the period of E to F. See paragraph 0040). 	Regarding claim 37, Krueger et al. discloses (see fig. 3 and 6) that the predetermined frequency is included within the predetermined amount with reference to the reference switching frequency (see fig.6 ABM and A to B).   	Regarding claim 38 and 41, Krueger et al. discloses (see fig. 3 and 6) that the control unit (309) is configured to determine the reference switching frequency based on the feedback voltage (generation of ABM based on output from 312). 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2015/0236598) in view of Choi (US 2012/0161514). 	Regarding claims 20 and 31, Krueger et al. does not disclose that the switching part includes a first switching element connected in series to the primary winding of the transformer, a second switching element connected in parallel to the primary winding of the transformer, and a capacitor connected in series to the second switching element and connected along with the second switching element in parallel to the primary winding of the transformer, wherein the control unit is configured to perform switching operation of alternately turning on or off the first switching element and the second switching element 3 48360883-v1before and after a dead time during which the first switching element and the second switching element are both turned off. 	Choi discloses (see fig. 5) a switching part includes a first switching element (S1) connected in series to a primary winding of a transformer (series connection of S1 and primary winding of T), a second switching element (S2) connected in parallel to the primary winding of the transformer (parallel connection of S2 and primary winding of T), and a capacitor (Cc) connected in series to the second switching element (series connection of Cc and S2) and connected along with the second switching element in parallel to the primary winding of the transformer (Cc/S2 in parallel with primary winding), wherein a control unit (130) is configured to perform switching operation of alternately turning on or off the first switching element and the second switching element3 48360883-v1before and after a dead time during which the first switching element and the second switching element are both turned off (see paragraph 0090 which states that S1 and S2 operate complimentary with a short dead time). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Krueger et al. to include the features of Hari et al. because it’s used as a means to reduce potential switching losses, thus increasing operational efficiencies. 
Claims 21, 23, 25, 32, 34, 39-40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2015/0147080) in view of Krueger et al. (US 2015/0236598). 	Regarding claim 21, Uchiyama discloses (see fig. 4A-4B) an image forming apparatus comprising: an image forming unit (see 4B) configured to form an image on a recording material (operation of 300 in 4B); and a power supply apparatus configured to power the image forming apparatus (operation of circuit shown in 4A). 	Uchiyama does not disclose that the power supply apparatus includes: a transformer having a primary winding and a secondary winding; a switching part connected in series to the primary winding of the transformer; a feedback unit configured to output a feedback voltage to a primary side according to a voltage induced in the secondary winding of the transformer; and a control unit configured to perform switching operation of alternately turning on or off the switching part based on the feedback voltage, wherein, the control unit is configured to alternately perform a first control for a predetermined period and a second control for a second predetermined period, wherein the first control is to change a switching frequency of the switching part within a predetermined amount with reference to a reference switching frequency, and the second control is to set the switching frequency at a predetermined frequency so that the predetermined frequency is not changed during the second predetermined period.   	Krueger et al. discloses (see fig. 3 and 6) a power supply apparatus comprising: a transformer (300) having a primary winding and a secondary winding (301 and 302); a switching part (304) connected in series to the primary winding of the transformer (304 connected to 301); a feedback unit (312) configured to output a feedback voltage to a primary side (output from 312 to the primary side 301) according to a voltage induced in the secondary winding of the transformer (output from 312 is based on induced voltage in secondary winding of 300); and a control unit (309) configured to perform switching operation of alternately turning on or off the switching part based on the feedback voltage (output from 309 to control 304 based on the output from 312); wherein, the control unit is configured to alternately perform a first control for a predetermined period (see fig. 6, period C to D, which is determined by the value of the feedback voltage) and a second control for a second predetermined period (see fig. 6, period A to B, which is determined by the value of the feedback voltage), wherein the first control is to change a switching frequency of the switching part within a predetermined amount (varying frequency between maximum frequency curve. See paragraph 0040) with reference to a reference switching frequency (variation between C to D in comparison to period ABM, which is constant), and the second control is to set the switching frequency at a predetermined frequency (A to B) so that the predetermined frequency is not changed during the second predetermined period (A to B period which has a constant frequency).   	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Uchiyama to include the features of Krueger et al. because it’s used as a means to reduce potential switching losses and variations in an output, thus increasing operational efficiencies.  	Regarding claim 23, Uchiyama does not disclose that the control unit is configured to perform the first control so that the switching frequency is to be changed periodically within the predetermined amount with reference to the reference switching frequency. 	Krueger et al. discloses (see fig. 3 and 6) that the control unit (309) is configured to perform the first control (output from 309 to control 304) so that the switching frequency is to be changed periodically within the predetermined amount with reference to the reference switching frequency (frequency varied in C to D as compared with ABM constant frequency). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Uchiyama to include the features of Krueger et al. because it’s used as a means to reduce potential switching losses and variations in an output, thus increasing operational efficiencies.  	Regarding claim 25, Uchiyama does not disclose that the control unit is configured to set the predetermined frequency to the reference switching frequency in the second control. 	Krueger et al. discloses (see fig. 3 and 6) that the control unit is configured to set the predetermined frequency to the reference switching frequency in the second control (the constant frequency between A to B is the same as ABM reference frequency). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Uchiyama to include the features of Krueger et al. because it’s used as a means to reduce potential switching losses and variations in an output, thus increasing operational efficiencies. 	Regarding claim 32, Uchiyama discloses (see fig. 4A-4B) an image forming apparatus comprising: an image forming unit (see 4B) configured to form an image on a recording material (operation of 300 in 4B); and a power supply apparatus configured to power the image forming apparatus (operation of circuit shown in 4A). 	Uchiyama does not disclose that the power supply apparatus includes: a transformer having a primary winding and a secondary winding; a switching part connected in series to the primary winding of the transformer; a feedback unit configured to output a feedback voltage to a primary side according to a voltage induced in the secondary winding of the transformer; and a control unit configured to perform switching operation of alternately turning on or off the switching part based on the feedback voltage wherein, the control unit is configured to alternately perform a first control for a predetermined period and a second control for a second predetermined period wherein the first control is to change a switching frequency of the switching part within a first predetermined amount with reference to a reference switching frequency, and the second control is to change the switching frequency within a second predetermined amount less than the first predetermined amount with reference to the reference switching frequency. 	Krueger et al. discloses (see fig. 3 and 6) a power supply apparatus comprising: a transformer (300) having a primary winding and a secondary winding (301 and 302); a switching part (304) connected in series to the primary winding of the transformer (304 connected to 301); a feedback unit (312) configured to output a feedback voltage to a primary side (output from 312 to the primary side 301) according to a voltage induced in the secondary winding of the transformer (output from 312 is based on induced voltage in secondary winding of 300); and a control unit (309) configured to perform switching operation of alternately turning on or off the switching part based on the feedback voltage (output from 309 to control 304 based on the output from 312); wherein, the control unit is configured to alternately perform a first control for a predetermined period (see fig. 6, period C to D, which is determined by the value of the feedback voltage) and a second control for a second predetermined period (see fig. 6, period E to F, which is determined by the value of the feedback voltage), wherein the first control is to change a switching frequency of the switching part within a first predetermined amount (varying frequency between maximum frequency curve in the period of C to D. See paragraph 0040) with reference to a reference switching frequency (variation between C to D in comparison to period ABM, which is constant), and the second control is to change the switching frequency (varying frequency between minimum frequency curve in the period of E to F. See paragraph 0040) within a second predetermined amount less than the first predetermined amount with reference to the reference switching frequency (E to F is less than C to D, in comparison to period ABM wherein the switching frequency is constant). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Uchiyama to include the features of Krueger et al. because it’s used as a means to reduce potential switching losses and variations in an output, thus increasing operational efficiencies.  	Regarding claim 34, Uchiyama does not disclose that control unit is configured to perform the first control so that the switching frequency is to be changed periodically within the predetermined amount with reference to the reference switching frequency and perform the second control so that the switching frequency is to be changed periodically within the second predetermined amount with reference to the reference switching frequency. 	Krueger et al. discloses (see fig. 3 and 6) that the control unit (309) is configured to perform the first control (output from 309 to control 304) so that the switching frequency is to be changed periodically within the predetermined amount with reference to the reference switching frequency (frequency varied in C to D as compared to ABM) and perform the second control so that the switching frequency is to be changed periodically within the second predetermined amount with reference to the reference switching frequency (varying frequency between minimum frequency curve in the period of E to F. See paragraph 0040). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Uchiyama to include the features of Krueger et al. because it’s used as a means to reduce potential switching losses and variations in an output, thus increasing operational efficiencies. 	Regarding claim 39, Krueger et al. discloses (see fig. 3 and 6) that the predetermined frequency is included within the predetermined amount with reference to the reference switching frequency (see fig.6 ABM and A to B).   	Regarding claims 40 and 42, Ushiyama does not disclose that the control unit is configured to determine the reference switching frequency based on the feedback voltage. 	Krueger et al. discloses (see fig. 3 and 6) that the control unit (309) is configured to determine the reference switching frequency based on the feedback voltage (generation of ABM based on output from 312). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Uchiyama to include the features of Krueger et al. because it’s used as a means to reduce potential switching losses and variations in an output, thus increasing operational efficiencies.
Claims 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2015/0147080) in view of Krueger et al. (US 2015/0236598) and Choi (US 2012/0161514). 	Regarding claims 26 and 36, Uchiyama does not disclose that the switching part includes a first switching element connected in series to the primary winding of the transformer, a second switching element connected in parallel to the primary winding of the transformer, and a capacitor connected in series to the second switching element and connected along with the second switching element in parallel to the primary winding of the transformer, wherein the control unit is configured to perform switching operation of alternately turning on or off the first switching element and the second switching element before and after a dead time during which the first switching element and the second switching element are both turned off. 	Choi discloses (see fig. 5) a switching part includes a first switching element (S1) connected in series to a primary winding of a transformer (series connection of S1 and primary winding of T), a second switching element (S2) connected in parallel to the primary winding of the transformer (parallel connection of S2 and primary winding of T), and a capacitor (Cc) connected in series to the second switching element (series connection of Cc and S2) and connected along with the second switching element in parallel to the primary winding of the transformer (Cc/S2 in parallel with primary winding), wherein a control unit (130) is configured to perform switching operation of alternately turning on or off the first switching element and the second switching element3 48360883-v1before and after a dead time during which the first switching element and the second switching element are both turned off (see paragraph 0090 which states that S1 and S2 operate complimentary with a short dead time). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Uchiyama to include the features of Hari et al. because it’s used as a means to reduce potential switching losses, thus increasing operational efficiencies. 
Response to Arguments
Applicant's arguments filed on 6/27/2022 have been fully considered but they are not persuasive: 	Regarding claims 1 and 27, the applicant argues that “Krueger is seen to disclose a switched-mode power convertor operatable in plural modes, in which a frequency is constant from A to B and a frequency varies between a maximum switching frequency curve and a minimum switching frequency curve from C to D in Fig. 6. In the comparison between Krueger and the present claims, as described in Fig. 6 of Krueger, a mode is switched according to the feedback voltage VFB output from the output voltage sense unit 312. For example, in the case where the feedback voltage VFB is low (A to B), the control unit selects the frequency discontinuous mode (DCM1) as an operating mode to keep a switching frequency constant, while in the case where the feedback voltage VFB is high (C to D), the control unit selects the quasi-resonant mode (QR-n) to vary a switching frequency. Thus, in Krueger, a control mode of the switching frequency depends on the feedback voltage VFB, and a period when each of controls (DCM1, QR-n mode) is to be elapsed is determined according to the feedback voltage VFB. If the feedback voltage VFB is kept higher, the power convertor always operates in the QR-n mode. In contrast, as described in Paragraphs [0031] and [0036]55690244-v1 and Fig.2B of the present application, a variation cycle P with reference to the switching frequency Fb, the control unit 110 controls to repeat the period [2] (a first predetermined period) in which the switching frequency fluctuation control is performed and the period [1] (a second predetermined period) in which the switching frequency fluctuation control is stopped. Krueger, however, fails to disclose or to suggest at least the features of, wherein the control unit is configured to alternately perform a first control for a first predetermined period and a second control for a second predetermined period, wherein the first control is to change a switching frequency of the switching part within a predetermined amount with reference to a reference switching frequency, and the second control is to set the switching frequency at a predetermined frequency so that the predetermined frequency is not changed during the second predetermined period (Claims 1 and 21), or the features of, wherein the control unit is configured to alternately perform a first control for a first predetermined period and a second control for a second predetermined period, wherein the first control is to change a switching frequency of the switching part within a first predetermined amount with reference to a reference switching frequency, and the second control is to change the switching frequency within a second predetermined amount less than the first predetermined amount with reference to the reference switching frequency (Claims 27 and 32). Therefore, Claims 1 and 27 are not anticipated by Kreuger, and reconsideration and withdrawal of the § 102 rejections are requested”. 	The examiner does not agree with the applicant’s argument regarding the Krueger reference. Kruger does not disclose that the feedback voltage VFB is kept at a higher value and that the power converter is kept operating in the QR-n mode. Krueger states (see paragraph 0036) that the upper diagram of fig. 6 depicts the switching frequency behavior of the converter shown in fig. 3 (“i.e., its switching frequency f.sub.SW or switching frequency thresholds over feedback voltage V.sub.FB (representing feedback signal FB) for various modes such as active burst mode ABM, discontinuous mode DCM1 with variable peak current I.sub.pk and fixed constant frequency, discontinuous mode DCM2 with constant peak current I.sub.pk and forced variable frequency, and quasi-resonant mode QR-n with n-th valley switching”). Therefore, it’s unclear as to how the applicant is concluding that “If the feedback voltage VFB is kept higher, the power convertor always operates in the QR-n mode”. In giving claims 1 and 27 their broadest reasonable interpretation, Krueger does disclose (see fig. 6) wherein, the control unit is configured to alternately perform a first control for a predetermined period (see fig. 6, period C to D, which is determined by the value of the feedback voltage) and a second control for a second predetermined period (see fig. 6, period A to B, which is determined by the value of the feedback voltage), wherein the first control is to change a switching frequency of the switching part within a predetermined amount (varying frequency between maximum frequency curve. See paragraph 0040) with reference to a reference switching frequency (variation between C to D in comparison to period ABM, which is constant), and the second control is to set the switching frequency at a predetermined frequency (A to B) so that the predetermined frequency is not changed during the second predetermined period (A to B period which has a constant frequency). In giving claims 27 and 32 their broadest reasonable interpretation, Krueger does disclose (see fig. 6) wherein, the control unit is configured to alternately perform a first control for a predetermined period (see fig. 6, period C to D, which is determined by the value of the feedback voltage) and a second control for a second predetermined period (see fig. 6, period E to F, which is determined by the value of the feedback voltage), wherein the first control is to change a switching frequency of the switching part within a first predetermined amount (varying frequency between maximum frequency curve in the period of C to D. See paragraph 0040) with reference to a reference switching frequency (variation between C to D in comparison to period ABM, which is constant), and the second control is to change the switching frequency (varying frequency between minimum frequency curve in the period of E to F. See paragraph 0040) within a second predetermined amount less than the first predetermined amount with reference to the reference switching frequency (E to F is less than C to D, in comparison to period ABM wherein the switching frequency is constant).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838